Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to Amendments filed on 11/18/2021, wherein Claims 1, 3-5, and 8 have been amended and claims 2 and 7 have been cancelled. Claims 1, 3-6, and 8-17 are pending.

Response to Arguments

Regarding 35 USC 103 rejection: 

1. Applicant’s arguments with respect to independent claim 1 have been fully considered and are persuasive. The rejection of Claim 1 of 11/18/2021 have been withdrawn in view of current amendments. 
2. Applicant’s arguments regarding amended Clam 5 filed 11/18/2021 have been fully considered, but they are not persuasive. 
The Applicant argues (Remarks pages 13-14): “Kondo discloses that "[i]n the case of deciding the velocity threshold, as shown in FIG. 3, first, measured values of the vibration velocity are collected (data is received) and saved (Si)," "a scatter diagram is created based on the saved data (S2)," and "a person in charge of management decides an effective upper-limit velocity value and an effective lower-limit velocity value 
The examiner respectfully disagrees. Kondo discloses: Fig. 3; para 0046 – “FIG. 3 shows a processing flow at the time of deciding this threshold. The processing shown in this FIG. 3 is pre-processing before start of formal monitoring. Hereinafter, a description will be given in the order of a decision flow for a velocity threshold and a decision flow for a noise threshold. It should be noted that the velocity threshold is a threshold previously set as an upper limit for a vibration velocity in the case not requiring inspection, and the noise threshold is a threshold previously set as an upper limit for noise in the case not requiring inspection (i.e. the historical data, obtained under the same operating conditions, added by examiner)”. Referring to Fig. 4 and para 0047 – 0049, we take the claim rejection as a bundle. It is fully shown in para 0047 -0049 of the Kondo reference.
The rest of the arguments is merely re-phrasing the previous arguments submitted with the response to Final rejection, and it was fully answered in the Non-Final after RCE rejection.
3. Applicant’s arguments with respect to claims 8-14 and 17, have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US20150247783 by Kondo et al. (hereinafter Kondo).

Regarding Claim 5: Kondo discloses:
“A condition monitoring system that monitors a condition of a mechanical component in an apparatus” (Fig.1; para 0007 - ‘‘an object of one embodiment of the present invention is to provide a remote assistant system capable of measuring a vibration velocity and then determining whether or not a warning is required, so as to notify a warning to a customer or the like at on appropriate timing”; para 0009 - "a vibration sensor unit which measures a vibration velocity"; para 0028 - "a rotary table 22 is arranged on the upper side of the bottom of the barrel container 12 (i.e. mechanical component, added by examiner)”), the condition monitoring system comprising:
“a vibration sensor configured to measure a vibration waveform of the mechanical component” (Figs. 1 and 2; para 0023 - “FIG. 1 shows by means of a block diagram a remote assistant system 40 according to the present embodiment. Further; FIG. 2 shows by means of a schematic constitutional view a sensor unit (vibration sensor unit 42, noise sensor unit 48) of the remote assistant system 40 (cf. FIG. 1) and a barrel polishing device 10 (i.e. mechanical component, added by examiner) as a device to be monitored”); and
“a processor configured to diagnose abnormality of the mechanical component” (Figure 1 - cloud server 54; para 0009 - “a server which receives and saves the information of the measured value transmitted from the vibration sensor unit"; para 0003 - "As a remote system, there is, for example, one that monitors facilities and also transmits information regarding abnormality of the facilities by e-mail”; para 0005 – “in the mechanism to determine whether there is an abnormality or not based on a value of one measurement"), the processor including:
“a diagnosis unit configured to diagnose abnormality of the mechanical component by comparing an effective value of vibration waveform data output from the vibration sensor with a threshold” (para 0009 - “a server which receives and saves the information of the measured value transmitted from the vibration sensor unit, while employing as an effective velocity value only a measured value within a range between an effective upper-limit velocity value and an effective lower-limit velocity value previously set as a velocity range of vibration caused by operation of the device”; para 0010 -... "when the latest moving average value calculated by use of the latest effective velocity value and a saved effective velocity value exceeds a velocity threshold (interpreted as a threshold for the vibration waveform data, added by examiner) previously set as an upper limit for a vibration velocity in the case not requiring inspection”); and
“a setting unit configured to set the threshold” (Figs. 3 and 4; para 0046 - "The cloud server 54 transmits a warning e-mail {e-mail} to the previously set e-mail address when a predetermined moving average value, described later; exceeds a threshold (management value), FIG. 3 shows a processing flow at the time of deciding this threshold... the velocity threshold is a threshold previously set as an upper limit for a vibration velocity in the case not requiring inspection”; para 0050 – “the velocity threshold Is decided by the cloud server 54 and/or the person in charge of management from the basic statistic amount”); 
“the setting unit including a first computing unit configured to compute a moving average value of effective values of n pieces (where n is an integer equal to or greater than two) of the vibration waveform data output from the vibration sensor” (Fig. 4; para 0056 - "processing after start of formal monitoring will be described in the order of a flow for determination by a moving average value of the vibration velocity and a flow for determination by a moving average value of the noise; with reference to a flow for preventive maintenance monitoring shown in FIG. 4. The moving average value here is obtained by acquiring data along time series and calculating an average value of the data in each certain cycle period. By a technique of monitoring transition of this moving average value, there is an advantage in being able to suppress an influence by abnormal data due to an external factor and grasp a dynamic trend with higher accuracy");
“a second computing unit configured to compute a standard deviation of effective values of the n pieces of vibration waveform data” (Fig. 3; para 0050 - "the velocity threshold is decided by the cloud server 54 and/or the person in charge of management from the basic statistic amount. The velocity threshold is a value of an average value +3σ as one example. The value of the average value ±3σ serves as a standard for inspection and replacement of an expendable part"), and 
“a third computing unit configured to compute the threshold based on the moving average value computed by the first computing unit and the standard deviation computed by the second computing unit” (Fig. 3; para 0050 - "the velocity threshold is decided by the cloud server 54 and/or the person in charge of management from the basic statistic amount. The velocity threshold is a value of an average value +3σ as one example. The value of the average value +3σ serves as a standard for inspection and replacement of an expendable part");
“wherein the setting unit further includes a storage unit configured to store the threshold computed by the third computing unit” ((Figs. 1-8; para 0042 - “the cloud server 54 automatically generates the information of the vibration velocity and the information of the noise, which are saved therein. Into the shape of a report in each predetermined cycle (e.g., every month), and displays them an a web screen in a website managed by the cloud server 54"), and 
“wherein the diagnosis unit is configured to read, from the storage unit, the threshold computed based on an effective value of the vibration waveform data in past under same operating condition as for an effective value of the vibration waveform data output from the vibration sensor, and compare the threshold read from the storage unit with the effective value of the vibration waveform data output from the vibration sensor to diagnose abnormality of the mechanical component”  (para 0046 - “The cloud server 54 transmits a warning e-mail (e-mail) to the previously set e-mail address when a predetermined moving average value, described later, exceeds a threshold (management value). FIG. 3 shows a processing flow at the time of deciding this threshold. The processing shown in this FIG. 3 is pre-processing before start of formal monitoring. Hereinafter, a description will be given in the order of a decision flow for a velocity threshold and a decision flow for a noise threshold. It should be noted that the velocity threshold is a threshold previously set as an upper limit for a vibration velocity in the case not requiring inspection, and the noise threshold is a threshold previously set as an upper limit for noise in the case not requiring inspection (i.e. the historical data, obtained under the same operating conditions, added by examiner)”; para 0047 - "In the case of deciding the velocity threshold, as shown in FIG. 3, first, measured values of the vibration velocity are collected (data is received) and saved (SI). Next, a scatter diagram is created based on the saved data (SI). Subsequently, a person in charge of management decides an effective upper-limit velocity value and an effective lower-limit velocity value previously set as a velocity range of vibration caused by operation of the device"; para 0048 - "The cloud server 54 then determines whether or not the number of effectiveness employed (the number of pieces of data of effective velocity values} is not smaller than 100 (55). When the number of effectiveness is smaller than 100, the processing returns to the step of collecting and saving measured values (SI)"; para 0049 - "Next, the cloud server 54 determines whether or not variations in effective velocity value are large ones that exceed a previously expected amount of variations (S7), and when the variations are large ones exceeding the previously expected amount of variations, the cloud server 54 and/or the person in charge of management perform inspection and mending (S10), and return to the initial setting (SO) to resume the processing").
Kondo does not explicitly disclose several computing units. However, Kondo discloses the server, which can perform the services of several computing units.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using the server instead of several computing units, as taught by Kondo, in order to diagnose abnormality, set the threshold, compute a standard deviation and compute the threshold to make the operation of the mechanical component safe and efficient using less computers to accomplish same task, and to use the data obtained under the same operating conditions to maintain the integrity and clear definition of the threshold used, to ensure the safe operation of the device.

Regarding Claim 6: Kondo discloses the condition monitoring system according to claim 5 (see the rejection for Claim 5).
Kondo further discloses:
“wherein the third computing unit is configured to compute the threshold by adding a value obtained by multiplying the standard deviation by a predetermined coefficient to the moving average value” (Fig, 3; para 0050 - "the velocity threshold is decided by the cloud server 54 and/or the person in charge of management from the basic statistic amount The velocity threshold is a value of an average value +3o as one example. The value of the average value serves as a standard for inspection and replacement of an expendable part").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the server, disclosed by Kondo, instead of the third computing unit, to simplify the process of obtaining the threshold using the standard deviation definition, and applying known statistical parameters to the velocity values used to determine whether or not the threshold has been exceeded.

Claims 8-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/161590 to Thomson (hereinafter Thomson) in view of JP2008087093A to Ikeda (hereinafter Ikeda) and in further view of US20150247783 by Kondo et al. (hereinafter Kondo).

Regarding Claim 8: Thomson discloses:
"A condition monitoring system that monitors a state of a mechanical component in an apparatus, the condition monitoring system comprising" (Fig.1; page 1, lines 3-7 - "a condition monitoring system for predicting the residual life of a component, such as a bearing, i.e. for predicting when it is necessary or desirable to service, replace or refurbish (re-manufacture) the component"):
"a vibration sensor configured to measure a vibration waveform of the mechanical component" (Fig.1; page 3, lines 30-33 - "at least one sensor is arranged to obtain data concerning at least one of the following: vibration, vibration enveloping; page 4, lines 5-8 - According to a further embodiment of the invention the method is carried out once the whole of the time waveform has been acquired... Alternatively, the method is carried out continuously as the time waveform is acquired, for example as sections of the time waveform are acquired in an FIFO buffer");
"a processor configured to diagnose abnormality of the mechanical component" (p.4, lines 15-24 - "the condition monitoring system is arranged to monitor at least one bearing, such as a rolling element bearing... a processor to execute the steps of a method according to any of the embodiments of the invention, stored on a computer-readable medium or a carrier wave");
"the processor including an evaluation value computing unit configured to time-sequentially compute an evaluation value that characterizes an effective value of vibration waveform data output from the vibration sensor within a certain time" "This object is achieved by a method comprising the steps of obtaining dynamic (demodulated) Acoustic Emission (AE) signal data in the form of a time waveform from at least one sensor, extracting a maximum or minimum or mean value of the time waveform and counts of crossing predetermined threshold values, and transmitting or displaying or storing the extracted values and the number of counts instead of the dynamic signal time waveform data"; page 4, lines 7-10 - "the method is carried out continuously as the time waveform is acquired, for example as sections of the time waveform are acquired in an FIFO buffer (which requires less memory but a faster processor"), and 
"a diagnosis unit configured to diagnose abnormality of the mechanical component using the vibration waveform data" (page 5, lines 10-14 - "The system may comprise a prediction unit configured to predict the residual life of a component such as a bearing, using the stored data or the extracted values and the number of count"; Fig.1; page 6, lines 19-20 - "Figure 1 shows a system 10 for monitoring the condition, and optionally predicting the residual life of a plurality of bearings 12 during their use"; page 6, lines 23-25 - "The system 10 comprises a plurality of sensors 14 configured to provide an AE time waveform for the assessment of the bearings 12").
	Thomson is silent on:
“in response to detecting a change in tendency of temporal change of the evaluation value computed by the evaluation value computing unit, diagnose abnormality of the mechanical component using both i) the vibration waveform data within the certain time immediately after a point of time when tendency of temporal change of the evaluation value changes and ii) the vibration waveform data within the certain time immediately before the point of time when the tendency of temporal change of the evaluation value changes”.
However, Ikeda discloses:
“in response to detecting a change in tendency of temporal change of the evaluation value computed by the evaluation value computing unit” (para 0004 – “an object of the present invention is to detect an abnormality in a machine tool that enables detection of the presence or absence of an abnormality even when acceleration / deceleration is accompanied during operation by detecting a change tendency of a waveform”; para 0012 – “time-series data of representative values for each of a plurality of unit periods is used in a specific period, and whether or not it is within the normal range is evaluated for each unit period based on the distribution of representative values. The vibration waveform can be evaluated by the time change of the representative value for each unit period”; para 0033 – “the signal cutting unit 2 can cut out the target signal for a specific period corresponding to the operation of the machine tool from the output of the vibration sensor 1, and therefore, the waveform change of this target signal is evaluated. The target signal is given to the evaluation value calculation unit 3 in order to evaluate the waveform change of the target signal, that is, the change in the amplitude with the passage of time”,
“within the certain time immediately after a point of time when tendency of temporal change of the evaluation value changes” (para 0028 – “when the start time of the specific period is automatically determined from the output of the vibration sensor 1 as described above, the end time can be a certain time after the start time, but the end time of the specific period can be set”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the condition monitoring system, disclosed by Thomson, as taught by Ikeda, in order to response to the detected change in tendency as soon as possible to allow the timely response and to ensure the safety of the mechanical component.
	Both Thomson and Ikeda are silent on:
“diagnose abnormality of the mechanical component using both i) the vibration waveform data within the certain time immediately after a point of time when tendency of temporal change of the evaluation value changes and ii) the vibration waveform data within the certain time immediately before the point of time when the tendency of temporal change of the evaluation value changes”.
	However, Kondo discloses:
“diagnose abnormality of the mechanical component using both i) the vibration waveform data within the certain time immediately after a point of time when tendency of temporal change of the evaluation value changes and ii) the vibration waveform data within the certain time immediately before the point of time when the tendency of temporal change of the evaluation value changes” (Figs. 4 and 5; para 0072 – “To describe it specifically, as shown in FIG. 5, first, the cloud server 54 creates daily normal distribution curves before and after the part replacement (S21). That is, daily normal distribution curves, plotted with the vibration velocity on a horizontal axis within a range of effective velocity values saved before the replacement date of the part, are created and taken as a plurality of first distribution curves.”; para 0074 – “Returning to the processing step of FIG. 5, next, it is determined by the cloud server 54 whether or not variations in vibration velocity after the part replacement are larger than variations in vibration velocity before the part replacement (S22).”; para 0076 – “when determining that the variations in the horizontal axial direction in the case of superimposing the plurality of second distribution curves with the horizontal axis and the vertical axis made in common are larger than the variations in the horizontal axial direction in the case of superimposing the plurality of first distribution curves with the horizontal axis and the vertical axis made in common (i.e. diagnosing the abnormality of the mechanical component, added by examiner), the cloud server 54 transmits a warning e-mail (e-mail) to that effect to the previously set e-mail address (S23). Accordingly, when variations in vibration velocity become large due to part replacement, the cloud server 54 can transmit a warning e-mail at appropriate timing”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the condition monitoring system, disclosed by Thomson/Ikeda combination, as taught by Kondo, in order to response to the detected change in tendency as soon as possible and to get more detailed information about the abnormality to allow the timely response and to ensure the safety of the mechanical component.

Regarding Claim 9: the Thomson/Ikeda/Kondo combination discloses the condition monitoring system according to Claim 8 (see the rejection for Claim 8).
Thomson further discloses:
“wherein the processor further includes a storage unit configured to store the vibration waveform data within the certain time” (page 4, lines 5-12 - "According to a further embodiment of the invention the method is carried out once the whole of the time waveform has been acquired (which requires more memory). Alternatively, the method is carried out continuously as the time waveform is acquired, for example as sections of the time waveform are acquired in an FIFO buffer (which requires less memory but a faster processor. According to an embodiment of the invention the method comprises the step of storing the extracted values and the number of counts electronically in a database"), and 
“the diagnosis unit is configured to acquire, from the storage unit, the vibration waveform data within the certain time immediately before a point of time when tendency of temporal change of the evaluation value changes” (page 7, lines 17-19 - "The system 10 may also comprise a prediction unit (not shown) configured to predict the residual life of each bearing 12 using the recorded data in the database 24 and a mathematical residual life predication model"; page 8, lines 5 - 14 - "The extracted values and the number of counts may be transmitted wirelessly over a wireless network, in a wired manner, or in a combination of wired and wireless manners. The extracted values and the number of counts may then be analyzed or processed further to obtain condition status information concerning the at least one component being monitored and/or to understand the nature of the original time waveform and any defect(s) associated with it and the severity thereof The extracted values and the number of counts may be used to make a prediction of the residual life of a bearing 12. Once such a prediction has been made, it may be displayed on display means 20, and/or sent to a user device 22, bearing manufacturer, database 20 and/or another prediction unit. Notification of when it is advisable to service, replace or refurbish one or more bearings 12 being monitored by the system 10 may be made in any suitable manner").

Regarding Claim 10: the Thomson/Ikeda/Kondo combination discloses the condition monitoring system according to Claim 8 (see the rejection for Claim 8).
Thomson further discloses:
“wherein the diagnosis unit is configured to detect that a temporal change rate of the evaluation value is equal to or greater than a threshold, and start measurement of the vibration waveform data” (page 3, lines 26 - 31 -"According to an embodiment of the invention the counts of crossing predetermined threshold values are any of the following: periodic events or amplitudes. According to an embodiment of the invention the at least one sensor is arranged to obtain data concerning at least one of the following: vibration..."; page 6, lines 26-28 - "The sensors 14 may be configured to obtain data periodically, substantially continuously, randomly, on request, or at any suitable time"; page 5, lines 6-8 - "Alternatively, the processing unit is arranged to extract the values continuously as the time waveform is acquired").

Regarding Claim 11: the Thomson/Ikeda/Kondo combination discloses the condition monitoring system according to Claim 8 (see the rejection for Claim 8).
Thomson further discloses:
“wherein the diagnosis unit is configured to detect that a temporal change rate of the evaluation value is equal to or greater than a first threshold and a magnitude of the evaluation value is equal to or greater than a second threshold” (Fig. 3, second part, threshold "low", evaluation value is a reference number 30 exceeding the "low" threshold; page 8, lines 26-33 - "Figure 3 shows examples of time waveforms from which a maximum or minimum or mean value and counts of crossing predetermined threshold values may be extracted. Counts 30 of transient events crossing (i.e. transition of temporal change, since the thresholds are variable (element 32 in Fig. 3), added by examiner) predetermined low, medium and high thresholds 32 within time waveforms 28 obtained from a sensor 14 of a condition monitoring system according to the present invention), and 
“the diagnosis unit is configured to start measurement of the vibration waveform data” (page 5, lines 6-8 - "Alternatively, the processing unit is arranged to extract the values continuously as the time waveform is acquired").

Regarding Claim 12: the Thomson/Ikeda/Kondo combination discloses the condition monitoring system according to Claim 8 (see the rejection for Claim 8).
Thomson further discloses:
wherein the evaluation value computing unit is configured to compute the evaluation value by statistically processing the vibration waveform data within the certain time” (page 2, lines 4-7 - "even if nominal operating conditions are accurately reproduced in service, the inherently random character of the fatigue process may give rise to large statistical variations in the actual residual life of substantially identical bearings"; page 3, lines 1-3 - "This object is achieved by a method comprising the steps of obtaining dynamic (demodulated) Acoustic Emission (AE) signal data in the form of a time waveform from at least one sensor"; page 5, lines 8-10 - "Such a statistical demodulation method avoids the need to transmit and/or display and/or store the whole time waveform since only certain values extracted therefrom are transmitted and/or displayed and/or stored. The method thereby reduces the amount of data that needs to be transmitted, displayed and/or stored").

Regarding Claim 17: the Thomson/Ikeda/Kondo combination discloses the condition monitoring system according to Claim 8 (see the rejection for Claim 8).
Thomson further discloses:
“A wind turbine generation apparatus comprising the condition monitoring system according to claim 8” (Fig.1; page I, lines 3-7 - "a condition monitoring system for predicting the residual life of a component, such as a bearing, i.e. for predicting when it is necessary or desirable to service, replace or refurbish (re-manufacture) the component"; page 5, lines 31-34 - "The method, system and computer program product according to the present invention may be used to monitor at least one component, such as a bearing, used in automotive, aerospace, railroad, mining, wind, marine, metal producing and other machine applications which require high wear resistance and/or increased fatigue and tensile strength").

Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thomson in view of Ikeda in further view of Kondo and in further view of US2006/0224367 to Fukui (Fukui).

Regarding Claim 13: the Thomson/Ikeda/Kondo combination discloses the condition monitoring system according to Claim 8 (see the rejection for Claim 8).
Thomson/Ikeda/Kondo combination is silent on:
“wherein the evaluation value computing unit is configured to divide the vibration waveform data within the certain time into a plurality of segment data and generate a feature amount vector including a plurality of feature amounts for each segment data, set a classification boundary that separates normal from abnormal, using the feature amount vector generated for the vibration waveform data when the apparatus is normal, calculate a degree of abnormality that is a distance from the classification boundary, for each of a plurality of the feature amount vectors generated for the vibration waveform data within the certain time, and statistically process a plurality of the degrees of abnormality to generate the evaluation value”.

"wherein the evaluation value computing unit is configured to divide the vibration waveform data within the certain time into a plurality of segment data" (Figs. 3b, 4, 9,10, 22-29; Abstract - "An endurance test is carried out after judgment models are created from normal data obtained from test apparatus ... An aid device creates such judgment models automatically by creating divided waveform data by dividing obtained waveform data into portions of unit time, obtaining characteristic quantities in units of the divided waveform data based on a plurality of the divided waveform data for the unit time”; para 0021 - "An aid device according to this invention is for creating judgment models for an inspection apparatus for extracting characteristic quantities from an inputted waveform signal and may be characterized as comprising divided waveform data creating means for creating divided waveform data by dividing obtained waveform data into portions of unit time of N seconds”); 
"generate a feature amount vector including a plurality of feature amounts for each segment data" (Fig,4; para 0020 - "an object of this invention to provide an inspection apparatus, an aid device for creating a judgment model for an inspection apparatus” - here the judgment model is a feature amount vector; para 0023 -“model creating means for creating judgment model, based on the obtained characteristic quantities, for each of areas into which said pattern has been divided by said divided waveform data creating means. Such an aid device is convenient when the action profile of the target object of inspection is periodically repeated”); 
set a classification boundary that separates normal from abnormal, using the feature amount vector generated for the vibration waveform data when the apparatus is normal" (para 0026 - “An endurance test apparatus of this invention is an abnormality detector used for carrying out an endurance test to test endurance of a target object and may be characterized as have judgment model creating function for creating judgment models by collecting sensing data waveform data while the apparatus is running stably immediately after the test is started and assuming such data as being normal data and comprising judgment means for judging whether the target object is normal or abnormal by using the created judgment models and based on waveform data obtained during the endurance test.");
"calculate a degree of abnormality that is a distance from the classification boundary, for each of a plurality of the feature amount vectors generated for the vibration waveform data within the certain time" (para 0027 - "An endurance test method of this invention may be characterized as comprising the steps of causing a rotary motion for a specified length of time and providing waveform data obtained meanwhile to an aid device of this invention, causing the aid device to create judgment models by using the provided waveform data as normal data, thereafter carrying out an endurance test to judge presence and absence of abnormality based on waveform data that are obtained during the endurance test by using the created judgment models, and outputting an alarm signal if abnormality is detected"); 
"statistically process a plurality of the degrees of abnormality to generate the evaluation value" (Fig. 11; Fig. 15; para 0106 — “As a judgment algorithm (judgment model) is created, the judgment execution means 21 uses the judgment formula and the threshold value thus set to make a normal-abnormal judgment, based on waveform data (characteristic quantities) of a given target of inspection”; para 0120 - "Characteristic quantities of the normal data stored in the normal database 18 a are transmitted to a statistical processing means 19 g, which calculates the statistical quantities of all characteristic quantities"; para 0121 - "The obtained statistical quantities are transmitted to standardizing means 19 r for standardizing the data stored in the normal database 18 a by using the average vectors and the standard deviation vectors. This is for the purpose of normalization and standardization because there are variations among the numerical sizes of the characteristic quantities").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the condition monitoring system, disclosed by the Thomson/Ikeda/Kondo combination, as taught by Fukui, in order to improve the teaching of Thomson/Ikeda/Kondo combination by adding the feature of detecting the abnormalities in the waveforms, resulting in the device malfunction, and using the judgment model (or feature amount vector), to predict the component's lifespan with higher accuracy (Fukui, para 0026).

Regarding Claim 14: the Thomson/Ikeda/Kondo combination discloses the condition monitoring system according to Claim 9 (see the rejection for Claim 9).
Thomson/Ikeda/Kondo combination is silent on:
wherein the storage unit is configured to store the vibration waveform data applied from the vibration sensor at predetermined time intervals and erase the oldest vibration waveform data of the stored vibration waveform data within the certain time”.  
However, Fukui discloses:
“wherein the storage unit is configured to store the vibration waveform data applied from the vibration sensor at predetermined time intervals” (Figs. 19-21, para 0083 - "The waveform data history recording means 7 is for recording waveform data such as the sound that is generated when the engine 1 is forcibly driven to rotate by means of the driving device 2. Normal and abnormal judgment results may also be recorded with correlation”; para 0098 - "The data that are stored in the characteristic quantity-history database 15 become stored in a time-division database 18 each of the divided times (N seconds). The data stored in this time-division database 18 are outputted to the registered content display means 13' to be displayed. The editing means 16 is adapted to delete and edit the data stored in the time-division database 18"), and
“erase the oldest vibration waveform data of the stored vibration waveform data within the certain time” (para 0118 - "characteristic data for each history type stored in the normal database 18 a and the abnormal database 18 b of the time-division database 18 are transmitted to a screening means 19 m, which serves to calculate an exclusion value for each database and to delete its data. Examples of the exclusion (including the oldest data of the stored data, which could be the example of the exclusion, added by examiner) include: (1) those outside (average value)±o; and (2) those outside (average value)±o where the average and standard variation values are calculated by excluding the three largest values (including the maximum) and the three smallest values (including the minimum" ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the condition monitoring system, disclosed by the Thomson/Ikeda/Kondo combination, as taught by Fukui, in order to improve the teaching of Thomson/Ikeda/Kondo combination by storing the data at predetermined time intervals to normalize and standardize the data stored on the database, hence improving the database capacity and the ease of extracting the data when needed (Fukui, para 0121).

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kondo in view of US9004753 to Maresca et al. (hereinafter Maresca).

Regarding Claim 16: the reference of Kondo teaches the condition monitoring system according to claim 5 (see the rejection for Claim 5).
The reference of Kondo does not explicitly teach "A wind turbine generation apparatus".
However, the reference of Maresca teaches:
A wind turbine generation apparatus" (Abstract - “an apparatus for detecting defects in the composite materials of a wind turbine blade”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of condition monitoring system, disclosed by Kondo, on the wind turbine of Maresca as the technique of measuring and monitoring vibration velocity is applicable on wide range of apparatuses that endure vibration and within a defined motion activities such as the wind turbine of Maresca. Thus one of ordinary skill in the art would be motivated to apply well-known technique of Kondo to wind turbine of Maresca in order to attain the desired outcome. (KSR)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
Claims 1, 3-4, and 15 are allowed.
In regards to Claim 1, the claim is allowed because the closest prior art, Thomson, Sahara, and Maresca, either singularly or in combination, fail to anticipate or render obvious a setting unit configured to set a threshold to a single value that is greater than transition of temporal change of the minimum value of the normal state of the mechanical component while being smaller than transition of temporal change of the minimum value of the abnormal state of the mechanical component, and the diagnosis unit being configured to diagnose the mechanical component as being abnormal when 
Claims 3, 4, and 15 are allowed as being dependent on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863